Citation Nr: 1217452	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-31 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, claimed secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to June 1959.

This matter is before the Board of Veterans' Appeals (Board) following an order of the Court of Appeals of Veterans Claims (CAVC or "the Court") granting a March 2010 Joint Motion for Remand (JMR) vacating the Board's prior February 2009 denial of the claims and remanding for further development.

The issues were originally on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had a hearing before the Board in April 2007 and the transcript is of record.  The Veterans Law Judge that presided over the hearing is no longer employed at the Board.  The Veteran was offered an opportunity to be afforded a new hearing, but indicated in a March 2012 letter he did not wish to appear for a new hearing. 


FINDINGS OF FACT

1.  The Veteran's left knee disorder clearly and unmistakably pre-existed service and was not permanently aggravated beyond the natural progression of the disease by any incident of his military service.

2.  The Veteran's right knee disorder has not been medically attributed to a service-connected disability or any other incident of the Veteran's military service.

CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder pre-existed his military service and was not aggravated by any incident of his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  The Veteran's right knee disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in November 2005 and an additional notice letter in March 2006 followed by subsequent readjudication of the claims in a September 2006 Supplemental Statement of the Case (SSOC).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran was given an appropriate VA examination in August 2008.  Additionally, the Board obtained a VA medical expert opinion in 2011.  The report and addendum are dated February 2011 and April 2011 respectively.  

The Veteran's representative argues in September 2011 and January 2012 statements that the VA medical expert opinion and addendum are not adequate.  Specifically, it is argued that the opinions do not accurately reflect the facts and do not adequately include a rationale for conclusions reached.  The Veteran's representative highlights the fact that the VA medical expert indicated the Veteran injured his knee two years before the in-service May 1959 medical board evaluation when in fact the Veteran injured his knee two years before his February 1958 entrance into the military.  In either case, however, the fact remains the Veteran injured his knee in a pre-service injury, which is accurately presumed by the VA examiner in the September 2011 opinion and January 2012 addendum.  Whether the Veteran's pre-service injury was sometime in 1956 or in 1957 had no bearing on the examiner's ultimate opinion that it occurred prior to service.  Indeed, there are no records from 1956 or 1957 documenting the exact date of the pre-service injury and, therefore, the Board concludes the discrepancy is immaterial.  

The Veteran's representative also claims the VA expert opinion and addendum are inadequate because the examiner provided little rationale for opinions reached and did not consider the Veteran's lay statements.  The Board disagrees.  The VA expert noted the Veteran's pre-service injury and the fact that the Veteran complained of knee pain as early as two weeks after entering into the military.  Despite the in-service complaints, the examiner concluded the Veteran's diagnosed chondromalacia clearly and unmistakably existed prior to service and naturally progressed thereafter because severe chondromalacia "takes years to develop."

Overall, the Board finds the examination and opinions of records here are adequate because they are based on a thorough review of the Veteran's claims folder, a description of the Veteran's pertinent medical history, and, in the case of the 2008 exam, a thorough examination with appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claims.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has provided lay statements detailing the events of his military service.  Most notably, the Veteran provided statements in his 2006 notice of disagreement ("NOD"), during sworn testimony before the Board in April 2007, and within a December 2008 letter.   Overall, the Veteran concedes prior to his military service he had a "minor" football injury to his left knee where he banged his knee against a brick.  He claims, however, that he did not receive any treatment for his left knee and it was asymptomatic prior to his military service.  Rather, during his military service, he suffered a slip and fall injury in 1959 on the stairs of his Naval ship, which caused a more significant injury to his left knee.  Indeed, he claims he was supposed to have surgery, but the Navy changed their minds because he had other medical conditions come up at the time of his hospitalization and they did not want to be held responsible for the knee surgery.

The Veteran indicates he had surgery on his left knee shortly after service in 1961.  He believes his in-service injury either caused or aggravated his current left knee disorder.  Due to favoring his right leg for many years, the Veteran further claims he eventually developed a right knee disorder attributable to the left knee disorder.

In this decision, the Board has considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

For reasons outlined below, the Board finds the competent, objective medical evidence far more persuasive in this matter.

Left Knee

The Veteran's service treatment records reflect a "normal" February 1958 enlistment examination and the Veteran did not identify any known defects at that time, to include his prior left knee injury.  A few weeks later, the Veteran was seen on March 7, 1958 complaining of knee trouble, but his examination was negative.  The Veteran complained again in March 11, 1958, but the examination was negative.  On March 22, 1958, it was noted the Veteran had injured his left knee two years ago (prior to service) and fell on the same knee two days ago, with pain since the last injury.  Once again, however, the physical examination was unremarkable and the Veteran's knee was treated with an ace bandage.

The service treatment records do not include any details of the Veteran's complained fall in March 1958, and his records are thereafter silent for nearly a year with no complaints, treatment or diagnoses of knee trouble.  Approximately one year later, however, the Veteran sought medical treatment for his left knee again in February 1959.  At that time there was no referenced trauma, but rather he complained that ever since the pre-service football injury, his left knee caused him problems with grinding, locking and popping, especially on squatting or climbing stairs.  Doctors suspected a torn semilunar cartilage of the left knee and recommended surgery.  An April 1959 orthopedic note, in contrast, found the Veteran with "minimal" chondromalacia with no swelling or tenderness.  In May 1959, it was noted the Veteran was admitted for surgery until his left knee diagnosis was found to be erroneous and, thereafter, changed to "chondromalacia."  Surgery was no longer recommended.  While hospitalized, the Veteran contracted infectious mononucleosis and nephroptosis and was treated for those conditions.

The Report of the Medical Board dated May 1959 found the Veteran's chrondromalacia of the left knee existed before his service and was not aggravated therein.  There was no injury in the line of duty and the Board further concluded the Veteran was unfit for duty.  He was separated from the military in June 1959. 

The Veteran's service treatment records reference his pre-service football left knee injury and mention an in-service fall in March 1958.  No 1959 injury is indicated in the records.  The Board also emphasizes the records do not confirm the in-service physicians refused to perform surgery on the Veteran because of other illnesses contracted or because they otherwise did not want to be responsible for the left knee.  Rather, it is clear from the service treatment records the Veteran did not undergo surgery in the military because the initial diagnosis was found incorrect.  That is, the Veteran did not have a torn semilunar cartilage, but rather "chondromalacia."  Indeed, an April 1959 note from the orthopedic clinic described the Veteran's left knee chondromalacia as "minimal" with no swelling or tenderness. 

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, although the Veteran concedes a pre-service left knee injury, the fact remains the enlistment examiner found no significant defects.  Accordingly, the presumption of soundness attaches.  See 38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.   Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the Board finds significant evidence to rebut the presumption of soundness with respect to a left knee disorder.  As indicated above, although the Veteran's enlistment examination did not diagnose the Veteran with a left knee disorder, he self-reported later on in the military of having a pre-service left knee football injury.  Service treatment records confirm the Veteran's pre-service injury and note the pre-service injury several times throughout his military service. 

The Veteran was afforded a VA examination in August 2008 where the examiner concluded the onset of the Veteran's left knee disorder occurred prior to his military service.  The Board also obtained an expert medical opinion in February 2011 where the VA physician opined that the evidentiary record shows "by clear and convincing evidence" that a left knee disorder existed prior to the Veteran's entry into active duty.  The examiner explained that the Veteran was diagnosed with severe chondromalacia one year and three months after entrance into the military.  Chondromalacia, however, takes "many years" to develop and, therefore, the condition must have existed prior to entrance into active duty.  

While the actual records from the pre-service football injury are not of record, the February 2011 medical expert found it "clear and unmistakable" that the Veteran's chondromalacia existed prior to service for reasons explained above.

The Board finds the opinion persuasive.  It is based on a thorough review of the claims folder, to include the Veteran's contentions.  Even taking into account the Veteran's report of 2 in-service injuries, the February 2011 expert opinion is still far more persuasive.  That is, the expert physician opines chondromalacia requires "many years" to develop and, therefore, must have pre-existed his military service.  For these reasons, the Board finds that the Veteran's left knee disorder clearly and unmistakably preexisted service.

The Board also finds that the Veteran's left knee disorder was clearly and unmistakably not aggravated by service.  

After service, the Veteran claims his left knee problems persisted and he eventually had surgery in 1961.  Treatment records confirm the surgery and show, thereafter, the Veteran recovered well with full range of motion of his left knee, stability, and strength.  Indeed, the Board notes the Veteran attempted to reenlist in the Naval Reserves in 1968.  The Veteran submitted a February 1968 statement from his physician indicating the Veteran has full range of motion, stability and strength in the left knee.  A January 1968 opinion further found the Veteran's knee asymptomatic since surgery and that the Veteran was fit for duty.  

The Veteran reenlisted in the Naval Reserves where 1967 and 1968 examinations noted no effusion, no laxity, and overall an asymptomatic knee.  There is no indication, however, that the Veteran had any further periods of active military service.

In clear contrast to 1968 records noting an "asymptomatic" left knee, the Veteran claims the alleged in-service injury at the very least aggravated any pre-existing left knee disorder.  The Board also finds noteworthy that, shortly after the Veteran's attempt to reenlist in the military claiming his left knee was "asymptomatic" in 1968, the Veteran filed a claim seeking service connection for a left knee disorder in 1970.

Service treatment records do not confirm a 1959 slip-and-fall injury on stairs specifically, but in March 1958, it is noted the Veteran "fell" on the same knee he injured two years prior.  As such, the Board sought an expert medical opinion in 2011 to determine whether any incident of his military service, to include the in-service slip-and-fall injury could have aggravated his pre-existing left knee disorder beyond the natural progression of the disease.

In February and April 2011 opinions, the medical expert opined that yes, there was an increase in symptoms of the pre-existing left knee condition while the Veteran was on active duty, but there is "clear and unmistakable evidence" that the Veteran's left knee symptoms represent "a natural progression of the pre-existing knee disorder."  Again, the expert explained severe chondromalacia takes many years to develop and the in-service medical board was clear in their May 1959 findings that "...this physical disability was neither incurred nor aggravated by a period of continuous active service...."

The Board finds the medical expert opinions persuasive.  They are based on a thorough review of the claims folder to include the Veteran's contentions.  

The Board notes the Veteran, in support of his claim, submitted a private medical opinion dated in April 2007 from Dr. Saslow opining that the Veteran's osteoarthritis of the left knee was "initiated by" the 1959 (in-service) injury.  The Board does not find this opinion persuasive.  For one, Dr. Saslow does not reference the pre-service football injury to the left knee so it is not clear whether Dr. Saslow was even aware the Veteran had an injury prior to the 1959 claimed injury.  As such, Dr. Saslow's opinion is based on an incomplete and inaccurate understanding of the facts and, therefore, is not probative.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  

For these reasons, the Board finds the 2008 and 2011 medical opinions more probative.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In short, the evidence outlined above indicates the Veteran's left knee disorder clearly and unmistakably pre-existed service and was not aggravated by his military service.  The presumption of soundness is rebutted.  

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  

As indicated above, the 2011 VA expert opinion indicates the Veteran's left knee symptoms did worsen, but the worsening of symptoms is "clearly and unmistakably" due to the natural progression of the Veteran's pre-existing condition.  

The Board notes, however, the August 2008 VA examiner found the issue of aggravation could not be resolved without resorting to mere speculation because the claims folder does not confirm an in-service traumatic event of the left knee.  That is, while a "fall" is noted in March 1958, the Veteran complained of knee trouble prior to the "fall" and the injury is never noted again within the service treatment records, to include within the May 1959 Medical Evaluation leading to the Veteran's medical discharge.  A serious in-service "traumatic" event is not reflected in the Veteran's service treatment records.  Overall, the 2008 VA examiner ultimately opined that the Veteran's left knee condition "is less likely than not" related to his military service.

While the Board has considered the Veteran's lay statements describing his in-service injury and symptoms thereafter, the most persuasive evidence is against his claim.  Based on the totality of the evidence of record, including the service treatment records, VA examination, and VA medical expert opinions, the Board finds that the evidence indicates that the Veteran's pre-existing left knee disorder did not undergo any permanent worsening during service.  

In addition, even accepting the Veteran's lay statements describing in-service injuries and symptoms thereafter, the evidence of record does not contain any competent, persuasive medical evidence finding any such aggravation.  

Therefore, the Board finds that the preponderance of the evidence is against the claim of service connection for left knee disorder, on the basis of aggravation.  For that reason, the Board concludes the Veteran's claim must be denied.

Right Knee

The Veteran claims he has a right knee disorder as a result of favoring his right leg for many years following his military service.  In other words, the Veteran attributes his current right knee disorder to his left knee disorder.

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In this case, the Board has denied the Veteran's claim seeking service connection for a left knee disorder and, therefore, the Veteran's claim seeking service connection for a right knee disorder claimed secondary to a left knee disorder must be denied as a matter of law.  

As an aside, the Board notes the Veteran's service treatment records are completely silent as to any complaints, treatment or diagnoses of a right knee disorder.  It does not appear the Veteran is currently claiming an in-service injury or event directly responsible for his current right knee disorder.  No medical professional, moreover, has ever linked any current right knee disorder to his military service.

Accordingly, the Board concludes service connection of the right knee must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder, claimed as secondary to a left knee disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


